The Court.
The application for a writ of review herein must be denied.
*376In our judgment the Superior Court in which the proceeding for condemnation was brought has full jurisdiction to prevent the plaintiff, or any one claiming under it, from taking possession of the land sought to be condemned, until the order for such taking possession has been made by said court. (Code Civ. Proc. § 1254.) If possession has been taken in advance of such order by the court allowing plaintiff to take possession, the Superior Court has power to have the possession restored to the defendant. Hence the applicant has a plain, speedy, and adequate remedy at law, by recourse by motion to the Superior Court above referred to.
Writ denied and application dismissed.